815 F.2d 703
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.First Bank National Association, Plaintiff-Appellee,v.Shanker Industries, Inc.;  Howard H. Shanker, Defendants-Appellants,v.1798 Crawford Road Company;  Lewis Insurance Agency, Defendants.
No. 86-3554.
United States Court of Appeals, Sixth Circuit.
March 26, 1987.

ORDER
Before ENGEL and GUY, Circuit Judges;  and PECK, Senior Circuit Judge.


1
Two defendants in this diversity action appeal an order of the district court enforcing a settlement agreement entered into by the parties.  They now move this Court for an order conditionally remanding this action to the district court for consideration of their motion to vacate judgment filed therein.


2
Upon review of the defendants' motion and noting the district court has stated its intention to consider the motion to vacate judgment and has referred the motion to a Magistrate for a hearing thereon,


3
It is ORDERED that the present motion to remand is granted.   See First National Bank of Salem v. Hirsch, 535 F.2d 343 (6th Cir.1976) (per curiam ).  Should the district court deny the relief sought therein, the defendants may apply to this Court for reinstatement of the present appeal.